internal_revenue_service number release date index number ------------------------------------------- -------------- ----------------------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b3 plr-138280-13 date march x ------------------------------------------------------------------------------------------------------ ------------------------- legend state -------------- dear ------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7704 of the internal_revenue_code code facts x is a limited_partnership organized under the laws of state x is engaged in the gathering processing and transportation of natural_gas the gathering and transportation of crude_oil and refined petroleum products and the gathering transportation fractionation storage and marketing of natural_gas liquids ngls x owns and operates several pipelines regulated by the federal energy regulatory commission as well as other lateral pipelines for the transportation of natural_gas ngls and crude_oil x’s pipelines interconnect with other larger pipelines as well as refineries and processing facilities x also owns and operates extensive gathering systems that have multiple delivery interconnects with producer wells in addition x owns and operates a number of processing and fractionation facilities either entirely or partially through joint ventures with related and unrelated parties that are also engaged in the exploration production processing and or transportation of natural_gas and or crude_oil the processing facilities remove water vapor solids and other contaminants from ngls to form a stream of marketable natural plr-138280-13 gas consisting primarily of methane and another stream of raw ngl mix mixed ngls the fractionation facilities separate the mixed ngls into their component parts ethane propane iso-butane normal butane and natural gasoline x’s processing and fractionation services may be provided through a variety of commercial arrangements but are typically reimbursed under fee or percent-of-proceeds arrangements that are based on the volume and ngl content in an effort to facilitate and grow x’s transportation and processing activities x derives income from the construction of interconnect points with its transportation and gathering systems and the development of new or modification of existing transportation and processing facilities for example if no transportation is available between a customer’s wellhead or existing pipeline or if x has insufficient processing capabilities to provide the desired processing services x and its customer may enter into separate but related contracts for the modification of existing or construction of new transportation and processing assets the payments compensate x for the design materials construction or assembly of property as well as the inspection and oversight of work performed by third parties although x is generally responsible for constructing or causing the construction of these assets x typically engages a third party to perform the construction work x may be compensated on a i fixed cost_basis ii reimbursement basis or iii cost plus basis or x may be reimbursed for the actual cost of construction alternatively x may recoup the cost of construction through transportation and processing revenue by requiring the customer to commit to transporting or processing a minimum volume of product at a set fee per volume for a fixed period under an arrangement where the customer pays for committed transportation and or processing volumes regardless of whether the volumes are actually transported or processed x also earns income from the receipt of management fees and reimbursement income for operating transportation or processing assets owned by third parties or through joint ventures to which x is a party in each case x or one of its subsidiaries performs all of the activities necessary for the function of the asset including i contracting with customers for_the_use_of the transportation asset or facility ii taking delivery of the natural_gas from various gathering systems or common carrier pipelines iii performing the tasks necessary to transport or process the natural_gas iv metering the quantities of natural_gas v monitoring the specifications of natural_gas and vi performing the tasks necessary to offload the natural_gas for receipt by the customer x is responsible for all ownership functions such as employing directly or through an affiliate all personnel who physically control the transportation asset or processing facility handling all commercial transactions and conducting routine maintenance as well as identifying and purchasing all supplies necessary to operate each facility x is also responsible for billing accounting financial reporting and treasury functions for each of the transportation assets and processing facilities x is generally reimbursed for all costs incurred to operate and maintain the transportation and processing facilities and receives an additional fee either fixed or calculated on a plr-138280-13 cost-plus basis though intercompany agreements may be cost-reimbursement only or cost plus a percentage of capital expenditures x requests a ruling that gross_income recognized by x in the form of fees cost reimbursements and cost-sharing_payments related to interconnect and expansion activities and x’s operation of transportation or processing assets generate qualifying_income under sec_7704 law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber sec_1_7704-4 of the income_tax regulations provides that sec_7704 activities include the exploration development mining or production processing refining transportation or marketing of any mineral_or_natural_resource sec_1_7704-4 provides that an activity constitutes processing if it is performed to convert raw mined or harvested products or raw well effluent to substances that can be readily transported or stored as described in sec_1_7704-4 sec_1_7704-4 provides that an activity constitutes processing of natural_gas if it is performed to a purify natural_gas including by removal of oil or condensate water or non-hydrocarbon gases such as carbon dioxide hydrogen sulfide nitrogen and helium and b separate natural_gas into its constituents which are normally recovered in a gaseous phase methane and ethane and those which are normally recovered in a liquid phase propane butane pentane and heavier streams plr-138280-13 sec_1_7704-4 provides that an activity constitutes transportation if it is performed to move minerals or natural_resources and products under sec_1_7704-4 or including by pipeline marine vessel rail or truck except as provided in sec_1_7704-4 transportation does not include the movement of minerals or natural_resources and products produced under sec_1_7704-4 or directly to retail customers or to a place that sells or dispenses to retail customers retail customers do not include a person who acquires oil or gas for refining or processing or a utility transportation includes moving or carrying whether by owner or operator products via pipelines gathering systems and custody transfer stations and providing storage services sec_1_7704-4 provides that if the partnership is in the trade_or_business of performing a sec_7704 activity qualifying_income includes income received to reimburse the partnership for its costs in performing that sec_7704 activity whether imbedded in the rate the partnership charges or separately itemized reimbursable costs may include the cost of designing constructing installing inspecting maintaining metering monitoring or relocating an asset used in that sec_7704 activity or providing office functions necessary to the operation of that sec_7704 activity such as staffing purchasing supplies billing accounting and financial reporting for example a pipeline operator that charges a customer for its cost to build repair or schedule flow on the pipelines that it operates will have qualifying_income from such activity whether or not it itemizes those costs when it bills the customer conclusion based solely on the facts submitted and representations made we conclude that the gross_income derived by x from the construction of interconnect points with its transportation systems and from expanding transportation assets and processing facilities for natural_gas ngls and crude_oil for use in x’s performance of sec_7704 activities constitutes qualifying_income under sec_7704 we also conclude that the income derived by x from the receipt of management fees and reimbursement income for operating transportation or processing assets owned by third parties or through joint ventures to which x is a party constitutes qualifying_income under sec_7704 except as specifically provided we express or imply no opinion as to the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 whether x is a publicly_traded_partnership within the meaning of sec_7704 or whether any other type of income not addressed in this ruling is qualifying_income under sec_7704 plr-138280-13 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely holly porter chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
